DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
This office action is in response to the amendment filed 06/28/2021, which amends claims 1, 8-9, 12, 16, and 19. Claims 1-14 and 16-19 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 06/28/2021, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-14 an 16-19 as being unpatentable over Kwong et al. (US 2008/0280163 A1) in view of Usui et al. (US 2016/0013418 A1).
	
	
Response to Arguments
Examiner wishes to thank the Applicant for the information in the affidavit signed by Dr. Cass and dated 06/28/2021. It was very helpful in framing the invention and helping to advance prosecution. Examiner agrees that there is indeed significance in the composition as a whole and the interaction of the organometallic compound and conjugated host is critical to the claimed invention.
In light of this significance, a new ground of rejection is enclosed to address the composition as a whole, and while Applicant’s arguments have been considered, they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, Applicant has only provided two structures that meet the requirements of the phosphorescent complex of the claimed invention (See Compound Example 1, Figure 2, and Compound Example 2, Figure 3. Therefore, it appears that Applicant does not have possession of all the compounds that meet the claimed invention.
Also with respect to claim 1, Applicant has provided no specific examples of a combination of an organometallic complex and host material that would result in the claimed composition. While polymers are mentioned that “comprise repeat unites of formulae VIIa (50 mol%), XI (40 mol%) and X (10 mol %)” and the like, formulae (VIIa) (XI) and (X) all contain undefined variables, and so nowhere in the application is a host material fully defined.

    PNG
    media_image1.png
    126
    81
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    194
    178
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    140
    179
    media_image3.png
    Greyscale


Claims 2-19 do not provide further limiting structure to the phosphorescent complex or host polymer and are therefore rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as obvious over Tetsuya et al. (JP 2015/173199A) in view of Wilson et al. (WO 2013/064814 A1).
With respect to claim 1, due to the breadth of the claims and the absence of a sufficiently defined composition, Examiner defers to Composition Example 2 on page 49 of the instant specification as an example of a composition that meets the requirements of the claims until the 112(a) rejections are overcome. Any combination of substituent on monomers VIIa and XI will be interpreted to read on Host Polymer 1.
With respect to claim 1, Tetsuya teaches a metal complex according to Formula [4] (page 3) which is pictured below.


    PNG
    media_image4.png
    225
    584
    media_image4.png
    Greyscale

In this formula, Z1, Z2, and Z3 are hydrogen atoms, Z4 and Z5 are t-butyl groups (paragraphs 36-37), Y1 is a methyl group, Y2-Y12 are hydrogen atoms, and Y13 is an n-octane group (paragraphs 39 and 41).
This would form the compound below.

    PNG
    media_image5.png
    277
    439
    media_image5.png
    Greyscale

This compound is interpreted to meet the requirements of the instant composition through its use in Composition 2 of the instant specification.
Tetsuya includes each element claimed, with the only difference between the claimed invention and Tetsuya being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a rod-like iridium complex exhibiting a high light emission quantum yield to the light extraction surface (paragraph 82), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This organometallic reads on the instant claim when M is a third row transition metal (iridium), L1 is a light emitting ligand (formula IIa, polyphenylene), L2 is an auxiliary ligand (acetylacetonate derivative), x is 2, y is 1, and R3 is –(Ar)p
However, Tetsuya does not teach the composition of the claim comprising a conjugated host and an anisotropy factor of less than 0.85. 
Wilson teaches an organic light emitting device comprising a highly conjugated polymer of 1,4-linked arylene units (page 22, lines 7-8). Wilson teaches the host polymer may include two different arylene units (page 18, lines 13-14).
Wilson gives examples of two exemplary repeat units, (Via) and (VII) (page 22), which are pictured below.

    PNG
    media_image6.png
    192
    143
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    245
    230
    media_image7.png
    Greyscale

In these formulae, R10 is an n-hexyl group (page 22, lines 1-2 and page 21 line 4), and R5 is a methyl group (page 21, line 4).
Wilson teaches Light Emitting Composition 1 (page 37) comprising 94% of a polymer host of 50% repeat unit 1, and 50% of repeat unit 2, with 6% of a fluorescent and phosphorescent dopant.
Wilson teaches that in order to function effectively, it is necessary for the relevant excited state energy level of the host material to be sufficiently high to allow transfer of excitons from an excited state energy level of the host to an excited state energy level of a luminescent dopant (page 2, lines 6-10), and the extent of conjugation in the polymer can influence the singlet and triplet energy of the host material (page 18, lines 5-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the highly conjugated polymer of Wilson as a host material for the compound of Tetsuya in order to allow efficient transfer of excitons from an excited state energy level of the host to an excited state energy level of a luminescent dopant, as taught by Wilson.
Further, in Light Emitting Composition 2 (page 37), the same host polymer is used, but with a different concentration of dopants. 
When Light Emitting Composition 1 and Light Emitting Composition 2 are incorporated into Device Examples 1 and 2, respectively, it can be seen in Figure 2 that each device displays a different normalized intensity and emissive wavelength pattern.
This establishes normalized intensity and emissive wavelength as a result effective variable that is dependent on dopant concentration.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to explore different concentrations of emissive dopant to the ratio of the instant composition (Composition Example 2 has 5% Compound Example 1 and 95% Host Polymer 2) in order to optimize the normalized intensity of the device and emissive wavelength, up to and including elimination the fluorescent compound, particularly as Wilson teaches that there is a lower external quantum efficiency in Device Example 3 that is believed to be due to quenching by the fluorescent dopant. 
The prior art is silent to the anisotropy of the composition being less than 0.85. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical composition, the properties applicant discloses and/or claims 
With respect to claim 2, Tetsuya in view of Wilson teaches the composition of claim 1, and x is 2, as discussed above.
With respect to claim 3, Tetsuya in view of Wilson teach the composition of claim 2, and the compound of formula (I) has the formula (Ia), as pictured above.
With respect to claim 4, Tetsuya in view of Wilson teach the composition of claim 2, and each ligand L1 is substituted with at least one substituent of formula –(Ar)p, as pictured above.
With respect to claim 5, Tetsuya in view of Wilson teach the composition of claim 4, and the two ligands L1 are the same, as pictured above.
With respect to claim 6, Tetsuya and Wilson teach the composition of claim 1, and only R3 has a substituent –(Ar)p, as discussed above.
With respect to claim 7, Tetsuya and Wilson teach the composition of claim 1, and y is 1, as discussed above.
With respect to claim 8, Tetsuya and Wilson teach the composition of claim 1, and L2 is a bidentate ligand, as pictured above.
With respect to claim 9, Tetsuya and Wilson teach the composition of claim 8, and each L2
With respect to claim 10, Tetsuya and Wilson teach the composition of claim 1, and M is iridium, as discussed above.
With respect to claim 11, Tetsuya and Wilson teach the composition of claim 1, and each Ar is independently a substituted or unsubstituted phenyl, as pictured and discussed above.
With respect to claim 12, Tetsuya and Wilson teach the position of claim 1, and the only substituent of each ligand is –(Ar)p, as pictured above.
With respect to claim 13, Tetsuya and Wilson teach the composition of claim 1, and Ar is phenyl that is substituted or unsubstituted, as pictured above.
With respect to claim 14, Tetsuya and Wilson teach the composition of claim 13, and –(Ar)p is a group of the given formula, where R12 is a H or a substituent.
With respect to claim 16, Tetsuya and Wilson teach the composition of claim 1, and the conjugated host is a conjugated polymer as discussed above.
With respect to claim 17, Tetsuya and Wilson teach a formulation comprising the composition of claim 1, and at least one solvent (See paragraph 130 which states “dissolving in a solvent and applying the solution s by a known coating method (for example, spin coating)”, and also paragraph 0192 where the organic light emitting device is prepared using spin coating which implies a solvent.)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to prepare a formulation comprising the composition of Tetsuya and Wilson and at least one solvent as Tetsuya teaches a thin film of the compound can be prepared using the solution dependent method, spin coating.
With respect to claim 18, Tetsuya and Wilson teach the composition of claim 1, and Tetsuya teaches an organic light emitting device comprising an anode, a cathode, and a light-
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the composition of Tetsuya and Wilson in the light emitting layer of an organic light emitting device, as demonstrated by Tetsuya.
With respect to claim 19, Tetsuya and Wilson teach the composition of claim 1, and Tetsuya teaches forming an organic light emitting device comprising an anode, cathode, and a light emitting layer comprising an organometallic and host material, and the method of spin coating implies a process of depositing a formulation comprising the composition and at least one solvent over one of the electrodes, and evaporating the at least one solvent (drying in a vacuum chamber, paragraph 193), to form the light emitting layer, then forming the other electrode over the light-emitting layer.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to develop the claimed method based on the method of forming an organic light emitting device taught by Tetsuya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786